In an action to recover damages for personal injuries alleged to have been sustained as a result of defendants’ negligence in the operation of a taxicab, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, entered April 14, 1959, as grants plaintiff’s motion to direct defendants, upon their examination before trial, to produce “ all their records showing corporate setup ” etc. (as specified in the second decretal paragraph), and to be examined with respect to such corporate setup, etc. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. The examination shall proceed and the records shall be produced on a day or days mutually fixed by the parties, or, failing such agreement, on any date fixed by plaintiff in a notice served upon defendants at least 20 days prior to the date so fixed. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.